IN THE SUPREME COURT OF PENNSYLVANIA
                                  MIDDLE DISTRICT


 ROBERT WAGNER,                              :   No. 98 MM 2019

                    Respondent


             v.



 DAVID F. GOULD III, ESQUIRE, GOULD
 LAW ASSOCIATES, PC, ET. AL.,

                    Petitioners


                                      ORDER



PER CURIAM

      AND NOW, this 25th day of November, 2019, the "Motion for Leave to File Petition

for Allowance of Appeal One Day Late (Nunc Pro Tunc)" is DENIED.